MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Feb 19 2019, 9:14 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Matthew F. Kite
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremy H. Dean,                                          February 19, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1692
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D05-1708-F5-224



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1692 | February 19, 2019                Page 1 of 7
                                               Case Summary

[1]   Jeremy Dean appeals his sentence, received pursuant to his guilty plea, for two

      counts of dealing in cocaine or a narcotic drug, Level 5 felonies; dealing in a

      synthetic drug or look-a-like substance, a Level 6 felony; maintaining a

      common nuisance, a Level 6 felony; and dealing in a synthetic drug or look-a-

      like substance, a Class A misdemeanor. We affirm.


                                                      Issue

[2]   Dean raises one issue, which we restate as whether his sentence is

      inappropriate.


                                                      Facts

[3]   On July 26, 2017, Dean delivered cocaine and more than five grams of “a

      synthetic drug or synthetic drug look-a-like” to a confidential informant (“CI”).

      Appellant’s App. Vol. II p. 25. On July 31, 2017, Dean also delivered cocaine

      and “a synthetic drug or synthetic drug look-a-like” to the same CI. Id. at 29.

      During a search of Dean’s home on August 2, 2017, police found drug

      paraphernalia, in the form of a pipe, and approximately ten used syringes.


[4]   On August 8, 2017, Dean was charged with Count I, dealing in cocaine or a

      narcotic drug, a Level 5 felony, as a result of the July 26th transaction; Count II,

      dealing in cocaine or narcotic drug, a Level 5 felony, as a result of the July 31st

      transaction; Count III, dealing in a synthetic drug or a synthetic drug look-a-like

      substance, a Level 6 felony, for the second substance delivered to the CI during

      the July 26th transaction; Count IV, maintaining a common nuisance, a Level 6

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1692 | February 19, 2019   Page 2 of 7
      felony, for maintaining the illegal substances in his home on August 2nd; and

      Count V, dealing in a synthetic drug or a synthetic drug look-a-like substance, a

      Class A misdemeanor, for the second substance delivered to the CI during the

      July 31st transaction.


[5]   On September 25, 2017, Dean pleaded guilty to all five counts. At the guilty

      plea hearing, Dean testified that the look-a-like substance he sold was

      “commonly known as spice.” Tr. Vol. I p. 11. Dean waived his right to be

      sentenced within thirty days, and Dean was placed in the Allen County drug

      court program on September 25, 2017. On April 23, 2018, while still enrolled

      in the drug court program, Dean tested positive for spice. Accordingly, on May

      10, 2018, the drug court filed a petition to terminate Dean’s participation in the

      drug court program. The trial court granted the petition and revoked Dean

      from the drug court program. Dean’s attorney stated that Dean denied that he

      took spice, but “[Dean] did take responsibility for the fact that the substance

      was in his system, as reflected on the drug test, which was positive.” Tr. Vol. II

      p. 7.


[6]   At sentencing on June 28, 2018, the trial court found Dean’s extensive criminal

      history to be an aggravating factor, “with failed efforts at rehabilitation covering

      a period of time from 1995 to 2018.” Id. at 9. The trial court found, as

      mitigating factors, Dean’s guilty plea and Dean’s remorse. Dean was sentenced

      to a period of five years for Count I, five years for Count II, two years for Count

      III, two years for Count IV, and one year for Count V. The trial court ordered



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1692 | February 19, 2019   Page 3 of 7
      the sentences to be served concurrently, but consecutively to the sentence Dean

      was serving for a separate conviction. 1 Dean now appeals.


                                                   Analysis

[7]   Indiana Appellate Rule 7(B) provides that this court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, we

      find that the sentence “is inappropriate in light of the nature of the offense and

      the character of the offender.” The defendant bears the burden to persuade this

      court that his or her sentence is inappropriate. Wilson v. State, 966 N.E.2d 1259,

      1266 (Ind. Ct. App. 2012) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006)), trans. denied.


[8]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

      presented; the trial court’s judgment receives “considerable deference.” Sanders

      v. State, 71 N.E.3d 839, 844 (Ind. 2017) (quoting Cardwell v. State, 895 N.E.2d

      1219, 1222 (Ind. 2008)). In conducting our review, we do not look to see

      whether the defendant’s sentence is appropriate or “if another sentence might

      be more appropriate; rather, the question is whether the sentence imposed is

      inappropriate.” Sanders, 71 N.E.3d at 844 (citing King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008)).




      1
       Dean was convicted of resisting law enforcement, a Class A misdemeanor, in Cause No. 02D06-1702-CM-
      752, and was sentenced on March 28, 2017.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1692 | February 19, 2019         Page 4 of 7
[9]    We look to the statutory ranges established for the classification of the offenses.

       Dean pleaded guilty to Count I, dealing in cocaine or narcotic drug, a Level 5

       felony; Count II, dealing in cocaine or narcotic drug, a Level 5 felony; Count

       III, dealing in a synthetic drug or look-a-like substance, a Level 6 felony; Count

       IV, maintaining a common nuisance, a Level 6 felony; and Count V, dealing in

       a synthetic drug or look-a-like substance, a Class A misdemeanor. The

       sentence for a Level 5 felony ranges from one year to six years, with an

       advisory sentence of three years. Ind. Code § 35-50-2-6. The sentence for a

       Level 6 felony ranges from six months to two and one-half years, with an

       advisory sentence of one year. I.C. § 35-50-2-7. The sentence for a Class A

       misdemeanor may not exceed one year. I.C. § 35-50-3-2. Dean was sentenced

       to five years for Count I; five years for Count II; two years for Count III; two

       years for Count IV; and one year for Count V, with the sentences to run

       concurrently.


[10]   We first review the nature of Dean’s offense. Dean pleaded guilty to all five

       counts after he delivered illegal substances, on two separate occasions, to the

       CI. A few days later, several items of paraphernalia were discovered in Dean’s

       residence.


[11]   Next, we consider Dean’s character. Dean has a lengthy criminal history which

       does not reflect well upon his character. Dean was adjudicated as a delinquent

       for an act that would be considered possession of marijuana, hash oil, or

       hashish if committed by an adult, and an act that would be considered public

       intoxication if committed by an adult, a Class B misdemeanor. Dean’s pre-

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1692 | February 19, 2019   Page 5 of 7
       sentence investigation report notes that, as an adult, Dean has eight prior felony

       convictions and nine prior misdemeanor convictions. 2 Dean has convictions

       for minor in possession of alcohol, a Class C misdemeanor; check deception, a

       Class A misdemeanor; receiving stolen property, a Class D felony; two

       convictions for possession of marijuana, hash oil, or hashish, Class D felonies;

       domestic battery, a Class A misdemeanor; operating a vehicle while

       intoxicated, a Class A misdemeanor; operating while suspended, a

       misdemeanor 3; resisting law enforcement, a Class A misdemeanor; invasion of

       privacy, a Class A misdemeanor; violation of a no-contact order as a condition

       of probation related to the invasion of privacy, a Class D felony; two

       convictions for domestic battery, Class D felonies; strangulation, a Class D

       felony; theft, a Class D felony; resisting law enforcement, a Class A

       misdemeanor; and driving while suspended, a Class A misdemeanor.

       Additionally, according to the pre-sentence investigation report, Dean’s

       probation has been revoked three times, his sentences have been modified

       twice, and his probation was extended four times.


[12]   Dean’s numerous convictions span both violent offenses and previous drug

       offenses. While Dean’s expression of remorse and his guilty plea may reflect




       2
        The pre-sentencing investigation report summary indicates that Dean had ten misdemeanor convictions;
       however, one of the charges is never identified in the report, so we have excluded that charge from our
       consideration.
       3
         The pre-sentence investigation report did not indicate the type of misdemeanor; however, we assume it was
       a Class A misdemeanor pursuant to Indiana Code Section 9-30-10-16.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1692 | February 19, 2019               Page 6 of 7
       well upon his character, they do not outweigh his extensive criminal history for

       purposes of sentencing. While Dean was sentenced to the maximum sentence

       for Count V, and nearly the maximum sentence for the remaining counts,

       Dean’s sentences were ordered to run concurrently, resulting in five years

       executed for the five separate offenses, three of which are felonies. Under these

       circumstances, we are not persuaded that Dean’s sentence is inappropriate.


                                                  Conclusion

[13]   Dean has failed to prove his sentence is inappropriate. We affirm.


[14]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1692 | February 19, 2019   Page 7 of 7